In re Mills, Moree;—Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “A”, No. 333-376.
Granted. Relator’s adjudication and sentence as a second offender under La.R.S. 15:529.1 are vacated and this case is remanded to the district court for resentenc-ing. The district court is to reconsider application of the five-year cleansing period in La.R.S. 15:529.1(C) in accordance with State ex rel. Wilson v. Maggio, 422 So.2d *5561121 (La.1982) and State v. Anderson, 349 So.2d 311 (La.1977).